Citation Nr: 0722345	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-32 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefit sought on 
appeal.  The Board first considered this appeal in July 2005 
and remanded the claim for additional development of the 
medical record.  All requested development was performed and 
the matter is now properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has post-traumatic stress disorder as a 
result of personal assaults experienced during service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he developed post-traumatic stress 
disorder as a consequence of being physically assaulted 
during his last month of service in 1962.  He credibly 
testified before the Board that he has had difficulty 
maintaining relationships and employment since his 
experiences during service and that he sought treatment for 
psychiatric symptoms many times over the years since service.  
The veteran's wife at the time of his service submitted a 
statement in support of the veteran's claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection for post-traumatic stress 
disorder requires medical evidence including a diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

If a post-traumatic stress disorder claim is based on an in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer 
to another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See 
38 C.F.R. § 3.304(f)(3).

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Consistent with the veteran's assertions, his service 
medical records do not include any references to psychiatric 
treatment or treatment for injuries from a personal assault.  
His service personnel records do not reflect any change in 
duty performance.  The veteran was discharged from service 
in March 1962, the same month of the claimed in-service 
trauma. 

The medical evidence of record shows that the veteran has 
been treated for psychiatric symptoms, including depression, 
panic attacks and angry outbursts for many years.  His VA 
treating psychiatrist reported in August 2002 and again in 
December 2004 that the veteran had an Axis I diagnosis of 
post-traumatic stress disorder as a result of trauma 
experienced during service.  The psychiatrist reported that 
the veteran had been sexually assaulted during service.

The veteran underwent VA examination in January 2006 and the 
examiner thoroughly reviewed the veteran's service medical 
records, service personnel records, post-service treatment 
records and a statement submitted by the veteran's wife at 
the time of the personal assault in 1962.  Following a 
complete evaluation of the veteran and the record, the 
examiner stated that it was at least as likely as not that 
the claimed period of harassment and personal assault did, 
in fact, occur and that the veteran developed post-traumatic 
stress disorder as a result of the in-service trauma.  The 
examiner rendered an Axis I diagnosis of post-traumatic 
stress disorder.

The veteran's claim has been denied because of the limited 
evidence available to corroborate his in-service stressors.  
He did not report the harassment and personal assault and 
post-service medical records from the 1960's are 
unavailable.  The veteran has, however, shown that he had 
difficulty maintaining employment and relationships 
following service and his wife in 1962 advised that the 
veteran had mental problems when they were married.  Viewing 
this evidence in light of the two psychiatric opinions 
reflecting the belief from a medical standpoint that the 
veteran had traumatic experiences during service that caused 
the development of post-traumatic stress disorder, the Board 
finds that the evidence is at least in equipoise and all 
reasonable doubt should be resolved in the veteran's favor.  
Consequently, the Board finds that the veteran has post-
traumatic stress disorder as a result of in-service trauma 
and service connection for post-traumatic stress disorder is 
granted.


ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


